Citation Nr: 0927273	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected lumbar 
spine disability.  

2.  Entitlement to an increased initial rating for a lumbar 
spine disability, rated as 10 percent disabling from November 
26, 2003, to August 1, 2005, and as 40 percent disabling 
since August 1, 2005.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1958 
to January 1960.  The Veteran also served from February 1960 
to February 1962.  However, an August 1971 found that service 
under other than honorable conditions was dishonorable for VA 
purposes and VA benefits for that period of service are 
barred.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and October 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for major depressive disorder, to 
include as secondary to service-connected lumbar spine 
disability, and granted service connection for a lumbar spine 
disability and assigned a 10 percent rating, effective 
November 26, 2003.  The Veteran testified before the Board in 
February 2009.  

A January 2006 rating decision increased the rating for a 
lumbar spine disability, from 10 percent to 40 percent 
disabling, effective August 1, 2005.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  

The Veteran seeks service connection for major depressive 
disorder as secondary to his service-connected lumbar spine 
disability.  A disability may be service-connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The Board notes that the regulation 
addressing service connection for disabilities on a secondary 
basis, 38 C.F.R. § 3.310(b), was amended in September 2006.  
See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective 
October 10, 2006.  

The Veteran was afforded a VA psychiatric examination in May 
2007.  The examiner provided a diagnosis of major depressive 
disorder in partial to full remission.  In a July 2007 
addendum, the examiner opined that the Veteran's depression 
was unrelated to any fluctuations in his physical health.  
The examiner did not address the question of whether the 
Veteran's service-connected lumbar spine disability worsened 
the Veteran's major depressive disorder.  Thus an additional 
opinion regarding aggravation of the mental disorder by the 
low back disability is needed.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Because a VA examiner has not specifically 
opined as to whether the Veteran's service-connected lumbar 
spine disability aggravated his nonservice-connected major 
depressive disorder, the Board finds that an examination and 
opinion addressing that issue is necessary to fairly decide 
the merits of the Veteran's claim.

Furthermore, the Veteran was last afforded a VA examination 
for his lumbar spine disability in March 2008.  When 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last examination is 
not unduly remote, the Veteran has asserted in testimony 
before the Board in February 2009 that his lumbar spine 
disability has worsened since the last examination.  
Specifically, he stated that he currently suffers from 
neurological manifestations of his lumbar spine disability, 
to include pain radiating into the buttocks, tingling in the 
right leg, collapsing of the right leg, and dragging of the 
right leg.  Because there may have been a significant change 
in the Veteran's condition, the Board finds that a new 
examination of the spine, to include a neurological 
examination, is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed major depressive disorder and 
his lumbar spine disability.  The 
examiner should specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any psychiatric disorder is caused 
by his lumbar spine disability.  The 
examiner must also state whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
psychiatric disorder found to be 
present is aggravated by the 
service-connected lumbar spine 
disability.  If necessary, the examiner 
should attempt to reconcile the opinion 
with the medical opinions of record.  
The rationale for all opinions 
expressed must be provided.  The claims 
folder should be made available to and 
reviewed by the examiner.
 
2.  Schedule the Veteran for an 
examination of the spine, to include a 
neurological examination, to determine 
the current severity of his 
service-connected lumbar spine 
disability.  The claims folder should 
be reviewed by the examiner and the 
examination report should note that 
review.  Specific findings should be 
made as to whether the Veteran has any 
neurologic disability due to the spine 
disability.  If no neurologic 
disability is found, the examiner 
should so state.

3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

